Ew | | : Lal | |
Case 3:19-cv-01713-BAS-BGS Document 7 Filed 09/16/19 PagelD.37 Page1of1

 

Attorney or Party without Attorney: For Court Use Only

MILLER BARONDESS, LLP

LOUIS R. MILLER (State Bar No. 54141)

1999 Avenue of the Stars, Suite 1000

Los Angeles, California 90067
Telephone No: 310-552-4400

Attorney For: Plaintiff

 

Ref. No. or File No.:

 

 

Insert name of Court, and judicial District and Branch Court:
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA

Plaintiff HERRING NETWORKS, INC.
Defendant: RACHEL MADDOW; et al.

 

 

PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
3:19-cv-01713-JAH-BGS

 

 

 

 

 

 

 

1, At the time of service | was at least 18 years of age and not a party to this action.
2. |served copies of the Summons in a Civil Action, Complaint

3. a. Partyserved: © MSNBC CABLE L.L.C.
b. Personserved: Patricia Tapales, Enterprise Corporate Services, LLC, Registered Agent
Served under F.R.C.P. Rule 4.

4. Address where the party was served: 1201 N Market St, Suite 1000, Wilmington, DE 19801

5. |served the party:
a. by personal service. | personally delivered the documents listed in iter 2 to the party or person authorized to receive
process for the party (1) on: Thu, Sep 12 2019 (2) at: 01:40 PM

6. Person Who Served Papers:
a. Frank Joyce d. The Fee for Service was:
b. FIRST LEGAL
1517 W. Beverly Blvd.
LOS ANGELES, CA 90026
c. (213) 250-1111

7. I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

09/13/2019 ff aa

(Date) UV 6 ignature)

: PROOF OF 3758923
SERVICE (4118307)

“IRS LEGER

 
